           Case 1:18-cv-06474-ER Document 96 Filed 01/28/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK




THE CITY OF NEW YORK,                                                                    1/28/2019

                      Plaintiff,

          v.

MATTHEW G. WHITAKER, in his                       CIVIL ACTION NO. 1:18-cv-06474
official capacity as Acting Attorney              (Judge Ramos)
General of the United States, and the
UNITED STATES DEPARTMENT
OF JUSTICE,

                      Defendants.



                                             STIPULATION

        Plaintiff the City of New York (“Plaintiff”), and Defendants Matthew G. Whitaker and

the United States Department of Justice (“Defendants”), do HEREBY STIPULATE AND

AGREE as follows:

    1. This stipulation shall remain in effect for a period of 60 days from the date hereof, i.e.,

        until March 24, 2019. On March 24, 2019, and every 30 days thereafter, this stipulation

        shall automatically be extended for a 30-day period (the “extension term”), except in the

        case that Defendants give notice to Plaintiff 14 days in advance of the end of an extension

        term that Defendants do not agree to renew the stipulation for the next extension term,

        thus ending the stipulation at the end of the then-operational extension term;




                                                     1
          Case 1:18-cv-06474-ER Document 96 Filed 01/28/19 Page 2 of 2



   2. For the duration of this stipulation, Defendants shall not disburse, expend, or revert to the

       Treasury the Fiscal Year (“FY”) 2018 Edward Byrne Memorial Justice Assistance Grant

       (“Byrne JAG”) funds allocated to Plaintiff; and

   3. This stipulation applies only to the parties that are currently before the Court in this

       litigation. No party that is not currently named as a party to this litigation shall be

       entitled to any rights or benefits whatsoever under this stipulation.

IT IS STIPULATED AND AGREED.




DATED: January 23, 2019



By: /s/ Meryl Holt                                    By: /s/ Daniel D. Mauler
Meryl Holt                                            Daniel D. Mauler
DEBEVOISE & PLIMPTON, LLP                             Trial Attorney
919 Third Avenue, 3rd Floor                           U.S. Department of Justice
New York, NY 10022                                    Civil Division, Federal Programs Branch
Phone: (212) 909-6000                                 950 Pennsylvania Ave, NW, Rm. No. 6141
mholt@debevoise.com                                   Washington, DC 20530
                                                      Phone: (202) 616-0773
Counsel for Plaintiff                                 Fax: (202) 616-8470
                                                      Dan.mauler@usdoj.gov

                                                      Counsel for Defendants




SO ORDERED:

                                                                        ______________________
                                                                       1/28/2019
                                                                                       U.S.D.J.




                                                     2
